TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00736-CV



                                  Jennifer Medeiros, Appellant

                                                 v.

                           Virginio Anthony Medeiros, III, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
    NO. 12-0795-F425, HONORABLE MARK J. SILVERSTONE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jennifer Medeiros has filed a notice of appeal from the district court’s

final decree of divorce. In two issues on appeal, Medeiros argues that the district court abused its

discretion in rendering judgment on the decree because the evidence is legally and factually

insufficient to support the various findings made by the district court. Appellee Virginio Anthony

Medeiros, III, has filed a response in which he concedes error. We have reviewed the record and

agree with the parties that the evidence is legally and factually insufficient to support the decree.

Accordingly, we reverse the judgment of the district court and remand the cause to the district court

for further proceedings.
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Reversed and Remanded

Filed: May 1, 2013




                                              2